Abraham N. Geller, J.
The jury rendered a verdict in this case in favor of defendant Foran and for plaintiff against defendants Griswald for $500 on the first cause of action for conscious pain and suffering and for $6,045.50, inclusive of the hospital and funeral expenses, on the second cause for wrongful death. On the motion to set aside the verdict made by the attorney appearing on behalf of defendants Griswald and the Motor Vehicle Accident Indemnification Corporation, the court granted the motion with respect to the second cause on the ground of excessiveness unless plaintiff stipulated to reduce the recovery therefor to the sum of $3,345.50.
These parties have now entered into a stipulation providing for settlement of both causes of action for the sum of $4,500 without interest, costs or disbursements. The stipulation provides that judgment in this amount may be entered against said defendants “subject to the approval of the court,” this pre*205sumably having reference to the fact that it is the Motor Vehicle Accident Indemnification Corporation which is settling this claim for more than $2,000 and requires court approval (see Motor Vehicle Accident Indemnification Corporation Law [Insurance Law, art. 17-A] particularly § 613). It would appear that, in any event, plaintiff would have to file a petition for payment of the judgment (§ 610).
It has been noted that the amount of the settlement is about the equivalent of the reduction in the verdict provided for in the court’s disposition of the motion to set aside, if interest recoverable on the wrongful death award and costs and disbursements be added thereto. The stipulation disposing of the outstanding order setting aside the verdict as against said defendants is accordingly approved and ordered filed.